DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 12/08/2021. Claims 1, 3, 8-9, 14, 19, 23-24, 26-27, and 29-32 are considered in this office action. Claims 1, 4, 8-9, 14, 23-24 and 26 have been amended. Claims 2, 4-7, 10-13, 15-18, 20-22, 25, and 28 have been cancelled. Claims 29-32 have been added. Claims 1, 3, 8-9, 14, 19, 23-24, 26-27, and 29-32 are pending examination. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references, alone or in combination, teach or suggest the amended limitations of the independent claims 1, 9, and 14

Applicant’s argument A. with respect to independent claims 1 and 9 has been fully considered and is persuasive.  The 35 U.S.C. 103 rejections of claims 1, 3, 8-9, 23-24, 26-27, and 29-32 have been withdrawn. 
Applicant's argument A. regarding claim 14 has been fully considered but it is not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Regarding Applicant’s argument A. that none of the cited references, alone or in combination, teach or suggest the amended limitations of claim 14, Examiner respectfully disagrees. Cited reference Waters teaches a system including quadcopter with a receive charging coil and a charging mat with a transmit charging coil coupled to a charger (Waters, Fig. 3), where the system includes a power regulator that regulates wireless energy received by the receive charging coil (Waters, Par. [0045] lines 8-10). Processing logic (controller) initiates a series of measurements (test sequence) of the electrical characteristics and/or temperature characteristics of the battery (status of aircraft systems) including measuring a charge current of the battery when it is being charged by the transmit charging coil (Waters, Par. [0044] lines 1-9). The battery powers the quadcopter (including the controller) while in the air and returning  teaches circuit implementation corresponding to at least the circuitry implementations of controller/detector and power receiver of the wireless power receiver and includes an antenna electrically coupled to a switch (White, II, Par. [0055] lines 4-11). Power-consuming circuitry of the wireless power receiver may be powered by a battery (White, II, Par. [0053] lines 1-5). The induced signal voltage is measured and compared against a voltage threshold, and is processed to determine if the induced signal includes (matches) a predetermined signature. Upon determination that these conditions are met, the switch may be actuated by a controller module (voltage regulator) to exit a default protection state and place the circuit in a charging state to establish an electrical closed-circuit to a DC load (i.e. wireless power is used to turn on aircraft controller to initiate a test sequence when wireless power is received that has a matching power signature and exceeds a threshold (charging state), implying that wireless power is not used (the onboard battery is used) when wireless power is not received that has a matching power signature and exceeds a threshold (default protection state)) (White, II, Par. [0055] lines 32-44). Cited reference Partovi teaches when a receiver coil is brought close to a charger coil, the receiver coil is energized and the receiver microcontroller (through a voltage regulator (Partovi, Fig. 2)) is activated by the received power and begins to perform an initiation process (test sequence) (Partovi, Par. [0116] lines 6-10). Cited reference Byers teaches a landing perch 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the terms “a power signature” and “an amount of power” render the claim indefinite. It is unclear if the terms “a 
	Claim 19 is rejected based on rejected base claim 14 for the same rationale as recited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 2017/0240061 A1) in view of White, II et al. (US 2018/0309314 A1), in view of Partovi (US 2016/0056664 A1), and further in view of Byers et al. (US 2016/0244187 A1).
Regarding claim 14, Waters teaches “A method of wireless power initiating an aircraft test (Fig. 3 shows system 300 including quadcopter 302 with receive charging coil 303 and a charging mat 321 with transmit charging coil 305 coupled to charger 340), comprising: automatically detecting received wireless power at the aircraft (Par. [0045] lines 8-10 teaches a power regulator 235 that regulates wireless energy received by receive charging coil 203); in response to the automatically detecting received wireless power at the aircraft, perform a test sequence at the aircraft (Par. [0044] lines 1-9 teaches processing logic 103 (controller) initiating a series of measurements (test sequence) of the electrical characteristics and/or temperature characteristics of the battery 195 (status of aircraft systems) including measuring a charge current of the battery 195 when it is being charged by transmit charging coil 305); and powering the aircraft using the onboard battery (Fig. 1 and Par. [0059] lines 3-9 teaches the battery powers the quadcopter (including the controller) while in the air and returning to land on a mat to be charged (implying the battery powers the controller during flight))”, however Waters does not explicitly teach the detected received wireless power “has a power signature matching a power signature of a wireless power receiver of the aircraft and has an amount of power exceeding a threshold”; “using the wireless power rather than an onboard battery” to perform the test sequence “to determine statuses of any one of the aircraft’s propulsion system, video camera, flight control system and communication system”; and powering the aircraft using the onboard battery “in response to determining that wireless power is not being received at the aircraft that has a power signature matching the power signature of the wireless power receiver of the aircraft and has an amount of power exceeding the threshold”.
	From the same field of endeavor, White, II teaches the detected received wireless power “has a power signature matching a power signature of a wireless power receiver of the aircraft and has an amount of power exceeding a threshold (Par. [0055] lines 4-11 teaches circuit implementation 500 corresponding to at least the circuitry implementations of controller/detector 460 and power receiver 470 of wireless power receiver 452 and includes an antenna electrically coupled to a switch 512, and Par. [0055] lines 32-44 teaches measuring the induced signal voltage and comparing it against a voltage threshold and processing the induced signal to determine of the induced signal includes (matches) a predetermined signature, and upon 512 may be actuated by a controller module (voltage regulator) to exit a default protection state and place the circuit in a charging state to establish an electrical closed-circuit to a DC load 514 (i.e. turn on aircraft controller to initiate a test sequence))” and powering the aircraft using the onboard battery “in response to determining that wireless power is not being received at the aircraft that has a power signature matching the power signature of the wireless power receiver of the aircraft and has an amount of power exceeding the threshold (Par. [0053] lines 1-5 teaches power-consuming circuitry of the wireless power receiver may be powered by a battery; Par. [0055] lines 32-44 teaches measuring the induced signal voltage and comparing it against a voltage threshold and processing the induced signal to determine of the induced signal includes (matches) a predetermined signature, and upon determination that these conditions are met, the switch 512 may be actuated by a controller module (voltage regulator) to exit a default protection state and place the circuit in a charging state to establish an electrical closed-circuit to a DC load 514 (i.e. wireless power is used when wireless power is received that has a matching power signature and exceeds a threshold (charging state), implying that wireless power is not used (the onboard battery is used) when wireless power is not received that has a matching power signature and exceeds a threshold (default protection state)))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Waters to incorporate the teachings of White, II to 
	The motivation for doing so would be to protect a wireless power receiver (White, II, Par. [0022] line 1).
	However, the combination of Waters and White, II does not explicitly teach “using the wireless power rather than an onboard battery” to perform the test sequence “to determine statuses of any one of the aircraft’s propulsion system, video camera, flight control system and communication system”
	From the same field of endeavor, Partovi teaches “using the wireless power rather than an onboard battery” to perform the test sequence (Par. [0116] lines 6-10 teaches when a receiver coil is brought close to a charger coil, the receiver coil is energized and the receiver microcontroller (through a voltage regulator (Fig. 2)) is activated by the received power and begins to perform an initiation process (test sequence)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Waters and White, II to incorporate the teachings of Partovi to have the controller taught by the combination of Waters and White, II be powered using the received wireless power rather than the onboard battery when performing the automatic test as taught by Partovi.
	The motivation for doing so would be have the communication between the receiver and the charger follow a pre-determined protocol 
	However, the combination of Waters, White, II, and Partovi does not explicitly teach performing the test sequence “to determine statuses of any one of the aircraft’s propulsion system, video camera, flight control system and communication system”.
	From the same field of endeavor, Byers teaches performing the test sequence “to determine statuses of any one of the aircraft’s propulsion system, video camera, flight control system and communication system (Par. [0023] lines 4-8 teaches a landing perch provides energy (wireless power) to the UAV to execute testing routines on the UAV, and Par. [0090] lines 3-10 teaches the controller of the UAV commands the UAV to perform (initiates) a self test of any or all of the internal systems of the UAV including checking its motor currents and motor control circuits (propulsion system), flight computers (flight control system), communications systems, and sensors (such as a video camera) to determine whether the internal systems of the UAV are performing within acceptable limits)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Waters, White, II, and Partovi to incorporate the teachings of Byers to have the test sequence taught by the combination of Waters, White, II, Partovi determine the statuses of the aircraft’s internal systems as taught by Byers.
	The motivation for doing so would be to validate that the UAV passes all necessary pre-flight checks (Byers, Par. [0092] lines 5-6).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 2017/0240061 A1) in view of White, II et al. (US 2018/0309314 A1), in view of Partovi (US 2016/0056664 A1), in view of Byers et al. (US 2016/0244187 A1), and further in view of Hao et al. (US 2018/0331586 A1).
Regarding claim 19, the combination of Waters, White, II, Partovi, and Byers teaches all the limitations of claim 14 above, and further teaches “prior to automatically detecting received wireless power: transmitting the wireless power from a source of wireless power (Waters, Par. [0118] lines 3-5 teaches a transmit charging coil 205 sending a first wireless energy signal); locating the aircraft proximate to the source of the wireless power (Waters, Par. [0119] lines 3-5 teaches navigating an un-manned vehicle closer to the transmit charging coil of the transmit charging station); and initializing the aircraft (Waters, Par. [0120] lines 6-8 teaches the battery of un-manned vehicle is charged (initialized) using a second wireless energy signal)”. However, the combination of Waters, White, II, Partovi, and Byers does not explicitly to teach “powering down the aircraft prior to receiving the wireless power”.
	From the same field of endeavor, Hao teaches “powering down the aircraft prior to receiving the wireless power (Par. [0046] lines 1-8 teaches sensor unit 250 is only powered when it is proximate to a reader unit 202 that provides wireless power to sensor unit 250 and the sensor unit 250 powers up and executes instruction to activate sensors when reader unit 202 provide wireless power to sensor unit 250 250 is powered down prior to receiving the wireless power))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Waters, White, II, Partovi, and Byers to incorporate the teachings of Hao to have the method taught by the combination of Waters, White, II, Partovi, and Byers include powering down the aircraft before receiving the wireless power as taught by Hao.
	The motivation for doing so would be to provide an easily produced and inexpensive passive sensor in combination with a wireless hub (Hao, Par. [0030] lines 4-5).

Allowable Subject Matter
Claims are allowable.
The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art of record are:
Waters (US 2017/0240061 A1) teaches a system including an unmanned aerial vehicle and wireless charger that is configured to wirelessly charge a battery of the unmanned aerial vehicle by transmitting energy from a transmit charging coil to a receiving charging coil
White, II et al. (US 2018/0309314 A1) teaches a method, device, and system for wireless power transfer that includes operating a wireless power receiver in a default protection state that 
Partovi (US 2016/0056664 A1) teaches a system for use in wireless charging or wireless powering that includes a base for wirelessly charging and/or wirelessly powering and a receiver, associated with a battery and/or device, capable of receiving electricity wirelessly from the base, where the base and/or the receiver is capable of detecting and operating under a plurality of power protocols and/or a plurality of communicating protocols

Regarding claim 1 and claim 9, none of the available prior art, alone or in combination, teaches a controller mounted on an aircraft and electrically connected to a battery and a voltage regulator, which comprises a switch configured to receive a received wireless power output signal from a receiver as a first input, receive a bias voltage as a second input, provide the bias voltage as an output if the received wireless power output signal is less than a threshold, and provide a voltage lower than the bias voltage as the output if the received wireless power output signal is greater than the threshold voltage, where the voltage regulator is configured to turn on the 
	Claims 4, 8, 23-24, 26-27, and 29-32 are allowable based on allowable base claim 1 for the same rationale as recited above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665